COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-062-CV





THE CITY OF DENTON AND	APPELLANT

DONACIANO CAMARGO AND THE

KANSAS CITY SOUTHERN

RAILWAY COMPANY



V.



PATRICK ROBINSON	APPELLEE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants the City of Denton and Donaciano Camargo and Appellee Patrick Robinson have filed a joint motion informing us that they have settled the claims asserted by Robinson against the City of Denton and Camargo.  They request we set aside the trial court’s judgment as to these parties without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with the settlement agreement.  
See
 
Tex. R. App. P. 
42.1(a)(2)(B).  Appellant the Kansas City Southern Railway Company does not oppose the relief requested.

The motion is 
GRANTED
.  The appeal of the City of Denton and Donaciano Camargo against Patrick Robinson is severed from the appeal of the Kansas City Southern Railway Company against Patrick Robinson. 
See
 
Tex. R. App. P.
 42.1(b).  The trial court’s judgment in favor of Patrick Robinson and against the City of Denton and Donaciano Camargo is set aside without regard to the merits and the case is remanded to the trial court for rendition of judgment in accordance with the parties’ settlement agreement.  
See 
Tex. R. App. P.
 42.1(a)(2)(B).  The City of Denton, Donaciano Camargo, and Patrick Robinson shall each pay any costs on appeal incurred by them.

The remaining appeal shall hereafter be styled:  Appellant The Kansas City Southern Railway Company v. Appellee Patrick Robinson.

PER CURIAM



PANEL  M: HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED:  April 14, 2005

FOOTNOTES
1:Tex. R. App. P.
 47.4